                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              BLUEFIELD DIVISION


UNITED STATES OF AMERICA

v.                                                         Case No. 1:18-cr-00243

KIMBERLY ANN ADDAIR


                             MOTION TO CONTINUE

      Comes now the defendant, by counsel, and hereby moves this Honorable

Court for an Order continuing the trial and all related pretrial deadlines for a

period of forty-five days, and for a finding of excludable time under the Speedy Trial

Act as found in Title 18 U.S.C. § 3161, et seq. In support thereof, defendant states

as follows:

      1.      The trial of this matter is scheduled for January 15, 2019, before the

Honorable David A. Faber. Pretrial motions are due December 10, 2018, and a

pretrial motions hearing is scheduled for December 17 at 3:00 p.m.

      2.      In order to effectively and adequately represent her client, counsel for

defendant needs time for to review additional discovery defendant expects to receive

from the Government next week and for plea negotiations. An additional forty-five

days should be sufficient time to allow this work to be completed.

      3.      Counsel has consulted government counsel, who advised that the

government does not oppose the relief being requested by the defendant.
      4.     As the defendant remains out on bond, she will not be unduly

prejudiced if her motion is granted.

      The defendant certifies that the reasons for the request do not include

general congestion of the Court’s calendar, or lack of diligent preparation on the

part of the parties involved.

      WHEREFORE, defendant respectfully requests that this Honorable Court

enter an Order continuing the trial and all related pretrial deadlines for a period of

forty-five days.

      Respectfully submitted this 7th day of December, 2018.

                                              KIMBERLY ANN ADDAIR

                                              By Counsel

BRIAN J. KORNBRATH
ACTING FEDERAL PUBLIC DEFENDER

s/ Lorena E. Litten
Lorena E. Litten, Bar No. 12226
Assistant Federal Public Defender
300 Virginia Street, East, Room 3400
Charleston, WV 25301
Telephone: (304) 347-3350
Facsimile: (304) 347-3356
E-mail: lorena_litten@fd.org




                                          2
